Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 6/26/2022, is acknowledged and has been considered.

Allowable Subject Matter
Claims 2, 5, 6 and 10 (4 claims) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Radzikowska (“Lymphangioleiomyomatosis: New Treatment Perspectives”, Lung, 2015, Vol. 193, pp. 467-475; previously cited), in view of Lam et al. (“Nitazoxanide Stimulates Autophagy and Inhibits mTORC1 Signaling and Intracellular Proliferation of Mycobacterium tuberculosis”, PLoS Pathogens, 8(5): e1002691, pp. 1-15, 2012; previously cited), and University of Cincinnati Academic Health Center ("Popular diabetes drug works differently than thought", ScienceDaily, 5/5/2010, <www.sciencedaily.com/releases/2010/05/100504124344.htm>; previously cited), as applied in the rejection of claims 2, 5, 6 and 10, under 35 U.S.C. 103, in the previous Office Action, mailed 12/27/2021.  Applicant’s arguments in response to the previous Office Action are persuasive in overcoming the rejection.
The prior art does not teach or make obvious the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629